COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
KARINA
  MARQUEZ,
 
                            Appellant,
 
v.
 
LIONARDO
  MARQUEZ,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00129-CV
 
Appeal from the
 
383rd
  Judicial District Court
 
of El
  Paso County, Texas
 
(TC# 2010CM1766)
 



 
MEMORANDUM
OPINION
 
Pending before the Court is the joint motion
of Appellant, Karina Marquez, and Appellee, Lionardo Marquez.  They request that the Court (1) set aside the
judgment of the trial court without reaching the merits of the case; and (2)
remand the cause to the trial court to effectuate the mediated settlement
agreement of the parties, pursuant to Tex.
R. App. P. 42.1(a)(2).
Rule 42.1(a) permits an appellate court to
dispose of an appeal in accordance with an agreement signed by the parties or
their attorneys and filed with the clerk. 
Tex. R. App. P. 42.1(a).  Pursuant to Tex.
R. App. P. 43.2, the appellate court is permitted to “reverse the trial
court’s judgment and remand the case for further proceedings.”  Tex.
R. App. P. 43.2(d).
We grant the motion and without reaching the
merits of the appeal, we hereby set aside the judgment of the trial court and
remand the matter for further proceedings as necessary to effectuate the
parties’ agreement.
 
                                                                        GUADALUPE
RIVERA, Justice
July 31, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.